Case 19-14951-mdc      Doc 28    Filed 11/05/19 Entered 11/05/19 10:36:37        Desc Main
                                 Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
         PATRICIA ANN MOORE MARTINEZ                           NO. 19-14951 MDC
                                                               CHAPTER 7

            NOTICE OF MOTION, HEARING DATE OF DECEMBER 4, 2019
               AND RESPONSE DEADLINE OF NOVEMBER 20, 2019

Trustee Lynn Feldman has filed a Motion seeking to Hold Ramon Martinez in Contempt
of Bankruptcy Code Sections 362 and 543 re: Premises at 1431 S. Broad Street,
Philadelphia , PA.

1.    Your rights may be affected. You should read these papers carefully ancl
discuss them with your attorney, if you have one in this bankruptcy case. (If you de>
not have an attorney, you may wish to consult with an attorney.)

2.     If you do not want the Court to grant the relief sought in the Motion or if you
want the court to consider your views on the motion, then on or before NOVEMBER 20,
2019 you or your attorney must file a response to the Motion (See instructions on next
page).

3.    A hearing on the Motion is scheduled to be held on DECEMBER 4, 201 9, at
10:30 AM in Courtroom 2, United States Bankruptcy Court, Robert Nix Federal
Building, 900 Market Street, 2nd Floor, Philadelphia, PA 19107.

Unless the court orders otherwise the hearing on this contested matter will an evidentiary_
hearing.

4.     If you do not file a response to the Motion, the court may cancel the hearing and
enter an order granting the relief requested in the Motion .

5.     You may contact the Bankruptcy Clerk's office(s) in Philadelphia, PA [tel: 215-40B-
2800] or Reading, PA [tel: 610-208-5040] to find out whether the hearing case been
cancelled because no one filed a response .

6.      If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you
if you request a copy from the attorney whose name and address is list on the next page
of this Notice.

7.    If you are required to file documents electronically by Local Bankruptcy Rule
5005-1, you must file your response electronically.
Case 19-14951-mdc      Doc 28   Filed 11/05/19 Entered 11/05/19 10:36:37         Desc Main
                                Document     Page 2 of 2


8.     If you are not requi red to file electronically, you must file your response at

                          Clerk, United States Bankruptcy Court
                                 Robert N C Nix Building
                               900 Market Street, Suite 400
                               Philadelphia, PA 19107-4299

9.     If you mail your response to the Bankruptcy clerk's office for filing, you mail it
early enough so that it will be received on or before the dated stated in paragraph 2 on th1e
previous page of this Notice.

10.     On the same day that you file or mail your Response to the Motion, you must mail
to deliver a copy of the Response to the movant's attorney:

                                Howard Gershman , Esquire
                                 Gershman Law Offices PC
                                 610 York Road , Suite 200
                                  Jenkintown, PA 19046
                                   Tel: 215 .886.1120
                                   Fax: 215.886.1118
                                howard@gershman-law.com


Date of Notice: November 5, 2019
